HUBBART, Judge.
The plaintiff (Lilia Sabuto) appeals from an adverse summary judgment entered in favor of the defendant (GDS Drugs, Inc.) in a slip and fall negligence action before the Circuit Court for the Eleventh Judicial Circuit of Florida. The law is clear that if a dangerous condition on the floor of a business establishment is created by (1) a servant or agent of the owner or (2) an outsider and the condition is one which has existed for sufficient length of time that the owner should have known of it, the owner is liable for any ensuing injuries proximately caused by the dangerous condition when sustained by a business invitee. Food Fair Stores, Inc. v. Trusell, 131 So.2d 730, 732 (Fla.1961); Food Fair Stores of Florida, Inc. v. Patty, 109 So.2d 5, 6 (Fla.1959); Carls Markets, Inc. v. Meyer, 69 *23So.2d 789, 791-92 (Fla.1953); Haley v. Harvey Building, Inc., 168 So.2d 330, 332 (Fla. 2d DCA 1964).
The evidence [viewed in a light most favorable to the non-moving party on the motion for summary judgment], establishes that the plaintiff while shopping at the defendant’s store slipped and fell on some paper debris on the floor of the store at a place where there had not been an inspection by store employees for at least 3V2 hours prior to the accident. This constitutes sufficient evidence to preclude the entry of a summary judgment for the defendant based on the following authorities: Ferguson v. Kress and Co., 253 So.2d 472 (Fla. 4th DCA 1971); Matarese v. Leesburg Elks Club, 171 So.2d 606 (Fla. 2d DCA 1965); Jenkins v. Brackin, 171 So.2d 589 (Fla. 2d DCA 1965).
The summary judgment entered for the defendant in this case is reversed and the cause remanded to the trial court for further proceedings.
Reversed and remanded.